Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keqi (CN 2250363) in view of Mandawewala (PG Pub. 2007/0087162) as evidenced by "India Cotton and Textile Industries”, Allied Publishers, 1999 in further view of Mikami et al. (JP2002285442). 
Regarding claims 1-8,
However, in the analogous art of towels, Mandawewala teaches a towel woven by entirely hollow yarns made or raw cotton which is non-hollow raw cotton fibers (Shankar 6 cotton is raw cotton as evidenced by "India Cotton and Textile Industries”, Allied Publishers, 1999) wherein the hollow yarns are made by twisting fibers of raw cotton having a length of 28-32mm in order to provide super absorbent hygro, hydrophilic yarns and fabrics, fabrics which are highly absorbent, quick drying, increase in bulk after drying, and have lower tendency to limit [0002, 0019, 0031, 0040, 0051 and 0103]. The fabric is washed and therefore it is clear the cotton warp and weft are shrunk. By virtue of the warp and weft shrinking, loose mutual binding is therefore obtained.  
In light of the motivation for using the claimed yarn composition, yarn length or method of making the yarns, as disclosed by Mandawewala as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed yarn composition, yarn length or method of making the yarns of Mandawewala in Keqi in order to provide super absorbent hygro, hydrophilic yarns and fabrics, fabrics which are highly absorbent, quick drying, increase in bulk after drying, and have lower tendency to limit and thereby arrive at the claimed invention.
The previous combination is silent regarding the claimed hollow ratio. However, in the analogous art of hollow yarns, Mikami et al. teach a method of making hollow yarns with hollow ratios of 5-50% in order to obtain a stable core sheath structure and improve properties and reduce weight [0009].  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie
In light of the motivation for using the claimed hollow ratio, as disclosed by Mikami et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the claimed hollow ratio of Mikami et al. in the previous combination in order to obtain a stable core sheath structure and improve properties and reduce weight and thereby arrive at the claimed invention.
The hollow shape of the hollow cotton yarns is maintained by mutually restraining a warp and a weft yarn as Keqi teaches honeycomb weave which has loose binding. 
Response to Arguments
Applicant's arguments with respect to Jinxin have been considered but are moot because the new ground of rejection does not rely on Jinxin applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789